Voto particular disidente emitido por la
Jueza Presidenta Oronoz Rodríguez.
Comparece Televicentro of Puerto Rico, LLC (Televicen-tro) mediante su vicepresidente de Noticias, el Sr. Enrique Cruz. Solicita que, “para efectos de mantener a la ciudada-nía informada en relación a los hechos acontecidos en el asesinato del niño Lorenzo González Cacho”, autoricemos la entrada de equipo audiovisual para la grabación y posterior retransmisión del procedimiento de vista preliminar en El Pueblo de Puerto Rico v. Luis Gustavo Rivera Seijo.(1)
Enseguida debemos enmarcar la presente solicitud. Con el objetivo de brindar mayor acceso de la ciudadanía a su sistema de justicia y fomentar la transparencia de los pro-cesos judiciales, el 19 de abril de 2013 este Tribunal im-plantó el Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Celebrados en las Salas de Recursos Extraordinarios del Centro Judicial de San Juan (PECAM), así como el Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y Equipo Audiovisual de Difusión por los Medios de Comuni-*22cación en los Procesos Judiciales (Reglamento del PECAM).(2)
Aunque en su inicio el PECAM estuvo limitado a las Salas de Recursos Extraordinarios del Centro Judicial de San Juan, luego de constatar sus resultados positivos, el 15 de julio de 2015 enmendamos el Reglamento del PECAM para extenderlo a la Sala 901 de Asuntos de lo Civil del Centro Judicial de San Juan y a la Sala 1104 de Asuntos de lo Criminal de ese mismo Centro Judicial.
En aquel entonces emití un voto particular de conformi-dad y favorecí la entrada de cámaras a una sala judicial porque entendía y entiendo que éstas
[...] permiten que la ciudadanía tenga acceso de primera mano al funcionamiento de su sistema de justicia. Sin este tipo de acceso, quienes nunca han acudido a los tribunales están suje-tos a las impresiones que le transmitan terceras personas —im-presiones que no siempre se ciñen a la realidad de los procesos y a lo acontecido en las salas—, así como a las concepciones erróneas que suelen predominar acerca del proceso judicial.(3)
Aclaré, además, lo siguiente:
Aunque estoy de acuerdo con estos pasos afirmativos, considero que los mismos no satisfacen por completo los reclamos de aper-tura, transparencia y accesibilidad que exigen las ciudadanas y los ciudadanos de nuestro País. Si bien hemos empezado a ade-lantar en el largo camino de la apertura, me reitero en que reducir la brecha tecnológica para promover la transparencia en la Rama Judicial no puede limitarse a cuatro salas en particular.(4)
Hoy me sostengo en que este Tribunal tiene que hacer más para poder alcanzar los objetivos que nos propusimos al implantar el PECAM. No tenemos las manos atadas. A pesar de que las referidas enmiendas restringieron la apli-*23cación del PECAM a una sola Sala de Asuntos de lo Criminal y en etapas de celebración de juicio por tribunal de derecho, lecturas de fallo y vistas de lectura de sentencia, por virtud de la Regla 15 contemplamos su aplicación ex-cepcional en otras instancias con el fin de cumplir el come-tido de más acceso y transparencia:
Los medios de comunicación interesados en la cobertura elec-trónica de procesos judiciales celebrados en las salas a donde no se ha extendido el Programa Experimental, podrán solicitar au-torización al Tribunal Supremo mediante una moción presen-tada al menos veinte (20) días antes de la fecha asignada en el calendario para el inicio del proceso. En casos extraordinarios, los medios de comunicación podrán presentar la petición tan pronto advengan en conocimiento del señalamiento.(5)
Por otro lado, para una cabal comprensión, hay que po-ner en contexto las particularidades de la solicitud que te-nemos ante nos. Se trata de un caso que, desde su origen hace más de seis años, estremeció a todo el País. La prolife-ración a borbotones de información discordante caracterizó su tracto posterior, generando en la ciudadanía incertidum-bre, desasosiego, escepticismo y desconfianza. Tanto, que re-cientemente el Secretario de Justicia compareció pública-mente en conferencia de prensa para aclarar lo relacionado a la presentación de los cargos criminales e informar a la ciudadanía sobre el comienzo del procedimiento penal por estos hechos ocurridos en marzo de 2010. Podemos, desde la Rama Judicial, ayudar a esclarecer esta incertidumbre y confusión.
Y es que, precisamente, para combatir esto fue que se creó el PECAM: para que la ciudadanía tenga acceso directo al proceso judicial y pueda ver de primera mano el funcionamiento del sistema de justicia. Permitir el acceso en un caso tan excepcional como éste, a través de la trans-*24misión de los procedimientos, hubiera ayudado a contra-rrestar esa inquietud y satisfacer más plenamente nuestro compromiso con una mayor transparencia.
En esta ocasión, perdemos una oportunidad de que el País sea testigo del orden, la verticalidad y la transparen-cia con la que se llevan a cabo nuestros procesos. Insisto en que es tiempo de no temer hacer las cosas de cara al sol. Es tiempo de confiar que el desempeño de las partes en este caso y del juez a cargo del mismo, estarán a la altura pro-fesional y ética esperada por todas y todos en Puerto Rico. Estoy convencida de que las ejecutorias dignas de los fis-cales, los abogados de defensa del imputado y del juez a cargo del caso en esta etapa procesal hubieran servido de antídoto idóneo contra el veneno de la confusión y, hasta cierto punto, perversión que ha generado el debate público de este caso.
Adoptar una postura contraria, en este caso específico, es perpetuar el manto de silencio e intriga que lo ha po-blado desde el día uno. Estoy convencida de que no le ha-cemos bien a la transparencia que exige nuestra ciudada-nía cuando podemos estar dando la impresión de que intentamos contener un asunto que ya se piensa y se siente público. Por eso disiento de la decisión que toma una ma-yoría del Tribunal al desaprovechar el mecanismo de la Regla 15 para robustecer, en una coyuntura tan relevante, la eficacia de un proyecto como el PECAM.
Sin lugar a dudas, la transmisión de la vista preliminar en el presente caso tendría que hacerse sin vulnerar la primacía del derecho constitucional del acusado a un juicio justo e imparcial. Sin embargo, ello no tiene que ser incompatible con el interés en promover el acceso de la ciudada-nía a los procedimientos judiciales. Se trata siempre de hacer el fino balance, para lo que nuestro ordenamiento jurídico está preparado.
Así, por ejemplo, la Regla 8(b) del Reglamento del PECAM le reconoce suficiente discreción al juez o jueza *25que presida los procedimientos para limitar o prohibir la cobertura electrónica de cualquier porción del proceso judicial en aras de proteger los derechos de las partes y de las personas testigos. Asimismo,
[e]l juez o la jueza podrá ordenar en cualquier momento a los medios de comunicación que suspendan el uso de cámaras fotográficas y de equipo audiovisual de difusión, o podrá con-ducir el procedimiento en cámara, para evitar la difusión de la presentación en evidencia de cualquier documento o testimo-nio de naturaleza confidencial o sensitiva.(6)
Hoy una mayoría, tras realizar una interpretación rí-gida y restrictiva del Reglamento del PECAM, deniega la solicitud de Televicentro para la transmisión de la vista preliminar en este caso. Específicamente, concluye que la solicitud no se hizo dentro de los veinte días anteriores a la fecha asignada para la vista, que Televicentro compareció sin abogado, por lo que estamos impedidos de atender su solicitud, y que el Reglamento del PECAM no autoriza la grabación de la vista preliminar.
En cuanto a esto último, vimos que la Regla 15 hace viable la transmisión de un procedimiento judicial aunque este no se celebre en las Salas específicas a las cuales se ha extendido el PECAM. Por otra parte, el requisito de some-ter la solicitud con al menos veinte días de anticipación no es de carácter fatal, que nos prive de jurisdicción. Asi-mismo —y al margen de que Televicentro presentó su soli-citud diecinueve días antes de la vista— la propia Regla 15 contempla que en casos extraordinarios se pueda presen-tar la solicitud en un término menor, es decir, tan pronto el solicitante advenga en conocimiento del señalamiento.
Por último, la mayoría se basa en jurisprudencia de este Tribunal que prohíbe que una corporación (como Televicen-*26tro) comparezca ante un tribunal sin estar representada por un abogado. Sin embargo, ese precedente no era impe-dimento para que, en atención al alto interés público de-trás de la solicitud, le hubiéramos concedido un término a Televicentro para comparecer con abogado a reiterar su petición.
El objetivo de promover el acceso de la ciudadanía a los procesos judiciales, fomentar la educación y la confianza en el sistema de justicia, y alcanzar la transparencia óptima de los procedimientos sigue y seguirá siendo una prioridad para mí. La Rama Judicial no puede estar ajena a los re-clamos de mayor transparencia y participación. Que no quepa duda.
Hoy perdimos la oportunidad de dar un paso importante que nos acerque a la meta final. Al trasparentar el proce-samiento de este caso en su etapa judicial, pudimos haber impulsado su credibilidad, asunto medular para aclarar la percepción pública en cuanto al manejo de este caso. Los ciudadanos tienen que tener la certeza de que los procesos judiciales en los que pudieran estar involucrados están re-vestidos del más alto sentido de seriedad, buen manejo y confiabilidad. El elemento de publicidad es de gran ayuda, particularmente en este caso. En fin, que la transparencia no puede ser un principio populista o panfletario invocado en coyunturas convenientes. Tiene que vivirse. Se le tiene que dar vigor. Tiene, en fin, que ponerse en práctica. Por eso, aunque confío plenamente en nuestro sistema judicial, así como en el más alto nivel de competencia y compromiso de nuestros jueces y juezas, lamento que desaprovechemos la oportunidad de demostrarlo diáfanamente.
En consecuencia, por las razones expuestas disiento de la determinación mayoritaria. En cambio, hubiera emitido una orden a Televicentro para que, dentro de un término de cuarenta y ocho horas, compareciera con abogado a rei-terar su solicitud. Cumplido lo anterior, proveería “con lu-gar” la solicitud.
*27— o —
Voto particular disidente emitido por el Juez Asociado Señor Kolthoff Caraballo.
Respetuosamente disiento del curso que ha tomado este Tribunal al denegar la petición presentada por Televicen-tro of Puerto Rico, LLC (Televicentro). En cambio, declara-ría “ha lugar” dicha solicitud por los fundamentos que es-bozo a continuación.
En primer lugar, el término dispuesto en la Regla 15 del Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales (Reglamento)(1) constituye un término directivo. En lo per-tinente, dicha regla menciona que los medios de comunica-ción interesados en cubrir de forma electrónica los procesos judiciales efectuados en las salas adicionales podrán solici-tar permiso a este Foro mediante una moción a presen-tarse “al menos veinte (20) días antes de la fecha asignada en el calendario para el inicio del proceso”. (Énfasis suplido). In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475, 479 (2015).
En este caso, el procedimiento de causa para arresto contra el Sr. Luis Gustavo Rivera Seijo se efectuó el martes 8 de marzo de 2016 y la petición se presentó ante esta Curia el viernes 11 de marzo de 2016. Este no me parece un tiempo irrazonable para acudir ante este Tribunal a solicitar una autorización con el objetivo de cubrir la vista preliminar a celebrarse el martes 29 de marzo de 2016. Asimismo, vale destacar la oración incluida en la Regla 15 del mencionado Reglamento en cuanto a que “[e]n casos extraordinarios, los medios de comunicación podrán pre-sentar la petición tan pronto advengan en conocimiento del *28señalamiento”. In re Enmdas. Regl. Uso Cámaras Proc. Jud., supra, pág. 479.
En segundo lugar, me reafirmo en lo que expresé en ASPRO et al., Ex parte I, en términos de que “[c]on la ex-cepción de los asuntos que se dilucidan en las salas de familia y menores, estableciendo las restricciones que se entiendan necesarias, evaluando caso a caso y, sobre todo, concediendo una total discreción a los jueces de instancia, creo que es posible transmitir, incluso de forma televisiva, cualquier proceso judicial, en cualquier etapa”. (Énfasis y escolio omitidos).(2) Allí aclaré que, con relación a los pro-cesos judiciales en las salas criminales, es de suma impor-tancia salvaguardar los derechos de los acusados, así como proteger la seguridad de los testigos, jurados y demás pro-tagonistas del procedimiento judicial criminal. Por ello, ante las preocupaciones en cuanto a estos dos asuntos me-dulares, me mostré optimista y continúo convencido de que “estos son asuntos en los que se pueden hacer los ajustes necesarios para asegurar la transmisión del proceso”.(3)
Por último, entiendo que el caso B. Muñoz, Inc. v. Prod. Puertorriqueña, 109 DPR 825 (1980), que este Tribunal utiliza como fundamento adicional para denegar la peti-ción de Televicentro, es claramente distinguible del pre-sente asunto. Aquel se dio en el contexto de un caso o con-troversia, mas aquí se trata de una petición o solicitud ex parte. Es decir, aquí el asunto se circunscribe a si esta Curia concede o no un permiso para la cobertura de forma electrónica de una vista preliminar.
Una vez más me reitero en que “es evidente que los tiempos nos convocan a un ensanche de nuestras fronteras en este tema [de la cobertura electrónica de procesos judiciales] y no podemos dilatar, y mucho menos obviar, ese *29llamado. Por eso, es menester que el avance que se inició [en el 2013] no mengüe, sino que siga ganando impulso”.(4)
Por todo lo anterior, disiento respetuosamente de la de-terminación que hoy toma este Tribunal.
— O —
Voto particular disidente emitido por el Juez Asociado Señor Estrella Martínez.
Este Tribunal debió reconocer voluntariamente que si algún caso criminal es conveniente transmitir en su totali-dad, por el bien del interés público, de las partes involucra-das y del propio sistema de justicia criminal, es precisa-mente el caso del niño Lorenzo. Sin embargo, hoy una Mayoría de este Tribunal, escudándose detrás de rigoris-mos y tecnicismos inaplicables, que en el pasado no habían sido óbice para que otros medios televisivos tuvieran ac-ceso a los procesos que acontecen en nuestros foros judicia-les, denegó la petición presentada por Televicentro of Puerto Rico, LLC (Televicentro). Ello en claro retroceso a los esfuerzos por lograr que el Poder Judicial sea más transparente y accesible a nuestra ciudadanía. En conse-cuencia, disiento de la determinación tomada por una Ma-yoría de este Tribunal. Veamos.
HH
Como uno de los fundamentos para denegar la petición instada por Televicentro se indica que esta incumple con los criterios dispuestos en la Regla 15 del Reglamento del Programa Experimental para el Uso de Cámaras Fotográ-ficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales (Reglamento), se-*30gún enmendado. En específico, que la petición se presentó fuera del término de veinte días dispuesto en la referida regla. Véase In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015).
De entrada, resulta imperativo señalar que en este caso la vista de causa probable para arresto contra el Sr. Luis Gustavo Rivera Seijo se celebró el 8 de marzo de 2016. Durante esa vista, se pautó para el 29 de marzo de 2016 la celebración de la vista preliminar para la cual Televicentro solicita el acceso. Así las cosas, la “Moción solicitando uti-lización de equipo audiovisual para la cobertura electró-nica de procesos judiciales” (moción) se presentó ante este Tribunal el 11 de marzo de 2016, es decir, a tan solo setenta y dos horas de la vista de causa probable para arresto y diecinueve días antes del proceso judicial a cubrirse. A to-das luces, y a diferencia de lo que determina una Mayoría de este Tribunal, considero que ese periodo no es irrazona-ble ni mucho menos constituye un impedimento insalvable para que este Tribunal examine los méritos de la petición en cuestión.
Asimismo, adviértase que la Regla 15 también dispone que “[e]n casos extraordinarios, los medios de comunica-ción podrán presentar la petición tan pronto advengan en conocimiento del señalamiento”. In re Enmdas. Regl. Uso Cámaras Proc. Jud., supra, pág. 479. De igual forma, esta regla solo hace mención de “al menos veinte (20) días antes” y no especifica que estos sean de naturaleza jurisdic-cional, por lo que se presumen meramente mandatorios o directivos. íd. Por ello, no puedo coincidir con el rigorismo desmedido con el cual una Mayoría de este Tribunal exa-mina y dispone de la petición presentada por Televicentro, fundamentándose en que esta se presentó fuera del pe-riodo “requerido”.
Por su parte, como otro fundamento para denegar la petición ante nos, una Mayoría de este Tribunal señala que Televicentro compareció sin representación legal. Empero, *31valga resaltar que el texto de la Regla 15 nada dispone sobre tal requisito. Es decir, esta no requiere expresamente que los medios noticiosos —como entes corporativos— com-parezcan mediante representación legal para solicitar la cobertura electrónica de los procesos que acontecen en los foros judiciales.
Nótese que la Regla 4(g) del Reglamento contiene una definición amplia de medios de comunicación, a saber: “toda aquella persona, organización o entidad cuya función sea obtener noticias para informar al público, ya sea de forma escrita, oral, visual o gráfica. Incluye agencias de noticias, diarios y semanarios de circulación nacional, es-taciones de radio y televisión, prensa regional, revistas y prensa especializada e Internet”. In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424, 430 (2013). Asimismo, la Regla 4(1) define representante de los medios de comuni-cación designado como aquel “representante de los medios de comunicación, escogido preferiblemente mediante con-senso por los distintos medios de comunicación peticiona-rios, que ejerce como enlace entre el tribunal y los medios de comunicación a quienes representa”. Id., pág. 431. Adviértase que esta definición permite que el representante de los medios de comunicación sirva de enlace entre el tribunal y el medio de comunicación, sin que medie la figura de un representante legal. ¿Acaso tampoco la Mayoría re-conoce la legitimación de los periodistas y el fotoperiodista de la emisora peticionaria que figura en la solicitud?
Tampoco podemos olvidar que estas peticiones son de na-turaleza ex parte, fundamentadas en nuestro poder de regla-mentación, por lo que no se dan en un contexto de un caso-controversia. Evidentemente, la situación ante nos es perfectamente distinguible del escenario fáctico que pre-senta B. Muñoz, Inc. v. Prod. Puertorriqueña, 109 DPR 825 (1980), en el cual la corporación compareció ante los tribu-nales —en calidad de demandante— en un caso contencioso.
*32Con relación a esto, es oportuno enfatizar que el preci-tado caso B. Muñoz, Inc. v. Prod. Puertorriqueña fue re-suelto al amparo de la derogada Ley General de Corpora-ciones de 1956, Ley Núm. 3 de 9 de enero de 1956, la cual se limitaba a facultar a las corporaciones para demandar y ser demandadas en cualquier tribunal. Fue en ese contexto particular que este Tribunal adoptó la norma que veda a los entes corporativos comparecer por derecho propio ante los foros judiciales. Íd., pág. 828.
Como sabemos, posteriormente fue promulgada la Ley General de Corporaciones de 2009, Ley Núm. 164-2009, la cual, además de otorgarle la facultad a las corporaciones para demandar y ser demandadas, permite que éstas par-ticipen en cualquier procedimiento judicial, administra-tivo, de arbitraje o de cualquier otro género. Véase 14 LPRA sec. 3522(b). Es decir, esta ley le brinda a las corpo-raciones la facultad de participación.
Así pues, considero que la solicitud instada por Televicen-tro está enmarcada en su facultad de participación en el cauce de un procedimiento ex parte reglamentado por este Tribunal y no en el ámbito contencioso. Ello significa que con el dictamen que emite una Mayoría de este Tribunal se troncha su derecho de participación, bajo un supuesto requi-sito no contemplado en el Reglamento y que no tiene prece-dente en este tipo de asunto.(1) Por ello, sostengo que meros tecnicismos legales inaplicables no deben ser obstáculo para otorgar el acceso que Televicentro solicita. Máxime, cuando su petición se fundamenta en un reclamo para ejercer liber-tades conferidas por la Constitución. En ese sentido, opino que estas solicitudes constituyen piedra angular en el dere-*33cho de acceso a la información que cobija a la ciudadanía, incluida la prensa, por lo que no deben coartarse liviana-mente a base de tecnicismos inaplicables que no hacen más que colocar trabas innecesarias al acceso.
En armonía con lo anterior, amerita señalar que en el pasado este Tribunal ha otorgado acceso a los tribunales a otros entes corporativos televisivos sin siquiera aludir o traer a colación el “requisito” de comparecer mediante re-presentación legal que ahora una Mayoría pretende imponer. En particular, recuérdese que este Tribunal per-mitió que Telemundo de Puerto Rico —quien compareció a través de su Presidente y Gerente General, Sr. José Can-cela— participara del sorteo para tener acceso a la vista oral que se celebró con relación al caso de la reforma del Sistema de Retiro de la Judicatura. Véase Solicitud ASPRO et al., Ex parte I, 190 DPR 8 (2014).
II
Cónsono con mi reiterada postura ante peticiones simi-lares,(2) declararía “con lugar” la petición presentada por Televicentro. Ello pues, como he indicado en repetidas oca-siones, no debemos detener los esfuerzos encaminados a alcanzar la plenitud de acceso a los procesos judiciales den-tro de nuestro esquema constitucional. Ciertamente, de esa forma se fomenta un Poder Judicial más accesible y *34transparente. Por lo tanto, este Tribunal debe seguir au-nando esfuerzos para lograr que la ciudadanía tenga un mayor acceso a los procesos que acontecen en nuestros tribunales y, a su vez, salvaguardar los derechos que cobijan a todas las partes involucradas, incluida la prensa. Meros formalismos y requisitos no contemplados en el Regla-mento, según enmendado, no pueden ser óbice para seguir el curso de acción de avanzada que emprendimos hace más de dos años con la aprobación del nuevo Canon 15 de Etica Judicial, 4 LPRAAp. IV-B.
En ese sentido, considero que debemos permitir la transmisión de la totalidad de la vista en cuestión, con las salvaguardas necesarias para proteger los derechos del im-putado o de los participantes del proceso. Incluso hoy, la Oficina de Administración de los Tribunales cuenta con el equipo necesario para lograr ese fin. Como he expresado, la política de transmitir los procedimientos judiciales debe ser la norma y no la excepción.
HH HH HH
Por los fundamentos enunciados, disiento del curso de acción seguido por una Mayoría de este Tribunal. En su lugar, declararía “con lugar” la petición presentada por Televicentro.

 La vista preliminar está pautada para el 29 de marzo de 2016.


 Véase In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424 (2013).


 Véase Voto particular de conformidad emitido en In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015).


 íd.


 Regla 15 del Reglamento del Programa Experimental para el Uso de Cáma-ras Fotográficas y Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales, según enmendada en In re Enmdas. Regl. Uso Cámaras Proc. Jud., supra, pág. 479.


 Regla 8(c) del Reglamento del Programa Experimental para el Uso de Cáma-ras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunica-ción en los Procesos Judiciales, en In re C. 15; Regl. Uso Cámaras Proc. Jud., supra, pág. 434.


 Según enmendado por la Resolución ER-2015-06 de 15 de julio de 2015, In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015).


 Voto de conformidad del Juez Asociado Señor Kolthoff Caraballo en ASPRO et al., Ex parte I, 189 DPR 769, 782 (2013).


 íd.


 Voto de conformidad del Juez Asociado Señor Kolthoff Caraballo en ASPRO et al., Ex parte, 191 DPR 490, 497 (2014).


 Aun bajo el prisma de una Mayoría de este Tribunal, no procedía denegar de plano la solicitud de Televicentro, ya que, incluso, con ello se descarta el curso de acción razonable adoptado por otras jurisdicciones de no desestimar los reclamos presentados por una corporación ante los tribunales en casos contenciosos, sin antes proveerle oportunidad razonable para que comparezca mediante representación legal. Véanse: Boydston v. Strole Development Co., 193 Ariz. 47 (1998); In re K.M.A., Inc., 652 F.2d 398 (1981); Van Gundy v. Camelot Resorts, Inc., 152 Cal.App.3d Supp. 29 (1983).


 Véanse: Voto particular del Juez Asociado Señor Estrella Martínez emitido en In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015); Voto particular disidente del Juez Asociado Señor Estrella Martínez emitido en ASPRO, Ex parte, 192 DPR 961 (2015); Voto particular de conformidad del Juez Asociado Señor Estre-lla Martínez emitido en ASPRO et al., Ex parte, 192 DPR 395 (2015); Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido en ASPRO et al., Ex parte, 191 DPR 490 (2014); Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido en Solicitud ASPRO et al., Ex parte II, 190 DPR 184 (2014); Voto particular disidente del Juez Asociado Señor Estrella Martínez emitido en ASPRO et al., Ex parte I, 190 DPR 82 (2014); Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido en ASPRO et al., Ex parte I, 189 DPR 769 (2013); Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido en In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424 (2013).